Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.Code ETH EXHIBIT ITEM 12 (a)(1) CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND SENIOR FINANCIAL OFFICERS PURPOSE OF THE CODE; COVERED OFFICERS This code of ethics (the Code) for the RiverSource Funds (collectively, the Funds, and each a Fund) 1 applies to the Funds' Principal Executive Officer and Principal Financial Officer (the Covered Officers, each of whom is identified in Exhibit A) for the purpose of promoting, in connection with his or her duties:  honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships;  full, fair, accurate, timely, and understandable disclosure in reports and documents that a Fund files with, or submits to, the Securities and Exchange Commission (SEC) and in other public communications made by the Funds;  compliance with laws and governmental rules and regulations applicable to the conduct of the Funds business and their financial reporting;  the prompt internal reporting of violations of the Code to an appropriate person or persons identified in the Code; and  accountability for adherence to the Code. Each Covered Officer should adhere to a high standard of business ethics and should be sensitive to situations that may give rise to actual as well as apparent conflicts of interest. COVERED OFFICERS SHOULD HANDLE ETHICALLY ACTUAL AND APPARENT CONFLICTS OF INTEREST A conflict of interest occurs when a Covered Officers private interest interferes with the interests of, or his or her service to, the Funds. For example, a conflict of interest would arise if a Covered Officer, or a member of his or her family, receives improper personal benefits as a result of his or her position with the Funds. Certain conflicts of interest arise out of the relationships between Covered Officers and the Funds and already are subject to conflict of interest provisions in the Investment Company Act of 1940 (Investment Company Act) and the Investment Advisers Act of 1940 (Investment Advisers Act). For example, Covered Officers may not individually engage in certain transactions, such as the purchase or sale of securities or other property, with the Funds because of their status as "affiliated persons" of the Funds. The compliance programs and procedures of the Funds and of Ameriprise Financial, Inc. and its affiliates (Ameriprise) are designed to prevent, or identify and correct, violations of these provisions.
